Case 2:18-cv-07241-CAS-PLA Document 141-8 Filed 07/02/21 Page 1 of 8 Page ID
                                 #:5404




        EXHIBIT 8
Privilege Log: Risto v. SAG-AFTRA, et al.



Reference Number           Record Type                 Title                    Author               Recipients             Doc Date        Privilege Type       Description / Subject Matter




1                  Email                 Services and Assets that        Patricia Polach     Dennis Drieth              10/24/12       AC                    Email from outside counsel
                                         the Unions Provide to the       (formerly counsel                                                                   discussing the contents of the
                                         AFM/SAG-AFTRA Fund              at Bredhoff &                                                                       attached memo prepared by
                                                                         Kaiser, PLLC)                                                                       outside counsel in connection with
                                                                                                                                                             drafting of services agreement.




2                  Email                 FW: Data Purchase               Ray Hair            Jennifer Garner            12/27/12       AC                    Email forwarding legal advice from
                                         and Service Agreement - AFM &                                                                                       outside counsel (P. Polach)
                                         SAG-AFTRA Fund                                                                                                      regarding draft services
                                                                                                                                                             agreement; attaches draft
                                                                                                                                                             services agreement prepared by
                                                                                                                                                             outside counsel.

3                  Email                 Re: Data Purchase               Ray Hair            Dennis Dreith; Patricia    12/27/12       AC                    Email thread containing legal
                                         and Service Agreement - AFM &                       Polach; Jeff Freund                                             advice from outside counsel
                                         SAG-AFTRA Fund                                      (counsel at Bredhoff &                                          regarding preparation of
                                                                                                                                                                                                                                 #:5405




                                                                                             Kaiser, PLLC)                                                   services agreement.

4                  Email                 Re: Data Purchase               Dennis Dreith       Patricia Polach; Ray Hair; 12/27/12       AC                    Email thread containing legal
                                         and Service Agreement - AFM &                       Jeff Freund                                                     advice from outside counsel
                                         SAG-AFTRA Fund                                                                                                      regarding preparation of
                                                                                                                                                             services agreement.


5                  Email                 Data Purchase                   Patricia Polach     Ray Hair; Dennis Dreith;   12/27/12       AC                    Email from outside counsel
                                         and Service Agreement - AFM &                       Jeff Freund                                                     containing legal advice
                                         SAG-AFTRA Fund                                                                                                      regarding preparation of
                                                                                                                                                             services agreement; attaches
                                                                                                                                                             draft of services agreement
                                                                                                                                                             prepared by outside counsel.
                                                                                                                                                                                                Case 2:18-cv-07241-CAS-PLA Document 141-8 Filed 07/02/21 Page 2 of 8 Page ID




                                                                                                                                                        CONFIDENTIAL
                                                                                                                                                                         Exhibit 8
                                                                                                                                                                         Page 106
6    Email   Re: Data Purchase               Ray Hair          Patricia Polach; Dennis   12/27/12   AC      Email thread containing legal
             and Service Agreement - AFM &                     Dreith; Jeff Freund                          advice from outside counsel
             SAG-AFTRA Fund                                                                                 regarding preparation of
                                                                                                            services agreement.


7    Email   [blank]                         Patricia Polach   Duncan Crabtree-Ireland 6/4/13       AC      Email from outside counsel
                                                                                                            discussing attached draft services
                                                                                                            agreement prepared by outside
                                                                                                            counsel.


8    Email   Draft Union-                    Patricia Polach   Dennis Dreith; Duncan      6/5/13    AC      Email from outside counsel
             Trust services agreement                          Crabtree-Ireland; Ray Hair                   discussing attached draft services
                                                                                                            agreement prepared by outside
                                                                                                            counsel.

9    Email   RE: Draft Union-                Ray Hair          Patricia Polach; Dennis  6/5/13      AC      Email thread containing legal
             Trust services agreement                          Dreith; Duncan Crabtree-                     advice from outside counsel
                                                               Ireland                                      regarding preparation of services
                                                                                                            agreement.


10   Email   FW: Draft Union-                Patricia Polach   Stefanie Taub             6/5/13     AC      Email from outside counsel
                                                                                                                                                                               #:5406




             Trust services agreement                                                                       discussing attached draft services
                                                                                                            agreement prepared by outside
                                                                                                            counsel.


11   Email   RE: Draft Union-                Stefanie Taub     Patricia Polach           6/6/13     AC      Email thread containing legal
             Trust services agreement                                                                       advice from outside counsel re:
                                                                                                            services agreement.
12   Email   FW: Service Agreement between Patricia Polach     Dennis Dreith             7/11/13    AC      Email thread with outside counsel
             AFM & SAG-AFTRA and the                                                                        re: execution of the services
             AFM/SAG-AFTRA Fund                                                                             agreement.


13   Email   Re: quick question              Patricia Polach   Dennis Dreith             7/11/13    AC      Email thread with outside counsel
                                                                                                            re: execution of the services
                                                                                                            agreement.

14   Email   Re: quick question              Patricia Polach   Dennis Dreith             7/11/13    AC      Email thread with outside counsel
                                                                                                            re: execution of the services
                                                                                                            agreement.
                                                                                                                                              Case 2:18-cv-07241-CAS-PLA Document 141-8 Filed 07/02/21 Page 3 of 8 Page ID




                                                                                                         CONFIDENTIAL
                                                                                                                        Exhibit 8
                                                                                                                        Page 107
15   Email   RE: Service Agreement between    Dennis Dreith       Patricia Polach          7/11/13   AC      Email thread with outside counsel
             AFM & SAG-AFTRA and the                                                                         re: execution of the services
             AFM/SAG-AFTRA Fund                                                                              agreement.


16   Email   Re: quick question               Dennis Dreith       Patricia Polach          7/11/13   AC      Email thread with outside counsel
                                                                                                             re: execution of the services
                                                                                                             agreement.

17   Email   RE: "Unaudited Financial         Dennis Dreith       Shari Hoffman; Jo-Anne   7/29/13   AC      Email thread forwarding and
             Summary" and Data &                                  McGettrick (IPRDF                          discussing advice from outside
             Services Purchase Agreement -                        Employee)                                  counsel (P. Polach) regarding
             Attorney-Client Communication                                                                   disclosure of services agreement.


18   Email   Re: "Unaudited Financial         Dennis Dreith       Patricia Polach          7/29/13   AC      Email thread containing legal
             Summary" and Data & Services                                                                    advice from outside counsel
             Purchase Agreement - Attorney-                                                                  regarding disclosure of services
             Client Communication                                                                            agreement.



19   Email   "Unaudited Financial Summary"    Patricia Polach     Dennis Dreith            7/29/13   AC      Email from outside counsel
             and Data & Services                                                                             containing legal advice regarding
             Purchase Agreement - Attorney-                                                                  disclosure of services agreement.
                                                                                                                                                                                 #:5407




             Client Communication



20   Email   RE: "Unaudited Financial         Jo-Anne McGettrick Dennis Dreith; Shari      7/30/13   AC      Email thread forwarding and
             Summary" and Data &                                 Hoffman                                     discussing legal advice from
             Services Purchase Agreement -                                                                   outside counsel (P. Polach)
             Attorney-Client Communication                                                                   regarding disclosure of services
                                                                                                             agreement.

21   Email   RE: "Unaudited Financial         Shari Hoffman       Jo-Anne McGettrick;      7/30/13   AC      Email thread forwarding and
             Summary" and Data &                                  Dennis Dreith                              discussing legal advice from
             Services Purchase Agreement -                                                                   outside counsel (P. Polach)
             Attorney-Client Communication                                                                   regarding disclosure of services
                                                                                                             agreement.
                                                                                                                                                Case 2:18-cv-07241-CAS-PLA Document 141-8 Filed 07/02/21 Page 4 of 8 Page ID




                                                                                                          CONFIDENTIAL
                                                                                                                         Exhibit 8
                                                                                                                         Page 108
22   Email   Re: "Unaudited Financial         Dennis Dreith     Patricia Polach         7/30/13   AC       Email thread containing legal
             Summary" and Data & Services                                                                  advice from outside counsel
             Purchase Agreement - Attorney-                                                                regarding disclosure of services
             Client Communication                                                                          agreement.



23   Email   Re: "Unaudited Financial         Dennis Dreith     Patricia Polach         7/30/13   AC       Email thread containing legal
             Summary" and Data & Services                                                                  advice from outside counsel
             Purchase Agreement - Attorney-                                                                regarding disclosure of services
             Client Communication                                                                           agreement.




24   Email   Re: "Unaudited Financial         Patricia Polach   Dennis Dreith           7/30/13   AC       Email thread containing legal
             Summary" and Data & Services                                                                  advice from outside counsel
             Purchase Agreement - Attorney-                                                                regarding disclosure of services
             Client Communication                                                                          agreement.



25   Email   Re: "Unaudited Financial         Patricia Polach   Dennis Dreith           7/30/13   AC       Email thread containing legal
             Summary" and Data & Services                                                                  advice from outside counsel
             Purchase Agreement - Attorney-                                                                regarding disclosure of services
                                                                                                                                                                               #:5408




             Client Communication                                                                          agreement.



26   Email   RE: SRDF Insurance               Patricia Polach   Jeff Goss (IPRDF's       2/8/16   AC       Email thread containing legal
                                                                accountant at Miller                       advice from outside counsel
                                                                Kaplan Arase); Tearyn                      regarding preparation of tax
                                                                Loving (formerly counsel                   filings.
                                                                at Bredhoff & Kaiser,
                                                                PLLC);Dennis Drieth
27   Email   RE: SRDF Insurance               Jeff Goss         Patricia Polach; Tearyn  2/8/16   AC       Email thread containing legal
                                                                Loving; Dennis Drieth                      advice from outside counsel
                                                                                                           regarding preparation of tax
                                                                                                           filings.

28   Email   RE: SRDF Insurance               Dennis Dreith     Jeff Goss               2/8/16    AC       Email thread forwarding and
                                                                                                           discussing legal advice from
                                                                                                           outside counsel (P. Polach)
                                                                                                           regarding preparation of tax
                                                                                                           filings.
                                                                                                                                              Case 2:18-cv-07241-CAS-PLA Document 141-8 Filed 07/02/21 Page 5 of 8 Page ID




                                                                                                       CONFIDENTIAL
                                                                                                               Exhibit 8
                                                                                                                       Page 109
29   Email   AFM & SAG-AFTRA IPRD Fund      Patricia Polach   Ray Hair; Duncan         2/14/16     AC     Email from outside counsel
             990s                                             Crabtree-Ireland; Dennis                    providing legal advice regarding
                                                              Drieth; Tearyn Loving;                      preparation of tax filings.
                                                              Jeff Goss




30   Email   RE: AFM & SAG-AFTRA IPRD Fund Ray Hair           Patricia Polach; Tearyn  2/14/16     AC     Email thread containing legal
             990s                                             Loving; Duncan Crabtree-                    advice from outside counsel
                                                              Ireland; Dennis Drieth;                     regarding preparation of tax
                                                              Jeff Goss.                                  filings.


31   Email   RE: AFM & SAG-AFTRA IPRD Fund Patricia Polach    Ray Hair                  2/14/16    AC     Email thread containing legal
             990s                                                                                         advice from outside counsel
                                                                                                          regarding preparation of tax
                                                                                                          filings.

32   Email   Fwd: AFM & SAG-AFTRA IPRD      Dennis Dreith     Shari Hoffman             2/14/16    AC     Forwarding email from outside
             Fund 990s                                                                                    counsel (P. Polach) containing legal
                                                                                                                                                                              #:5409




                                                                                                          advice regarding preparation of tax
                                                                                                          filings.

33   Email   RE: AFM & SAG-AFTRA IPRD Fund Duncan Crabtree-   Ray Hair; Patricia Polach; 2/14/16   AC     Email thread containing legal
             990s                          Ireland            Dennis Dreith; Tearyn                       advice from outside counsel
                                                              Loving; Jeff Goss (Miller                   regarding preparation of tax
                                                              Kaplan)                                     filings.


34   Email   Draft for audited financial    Patricia Polach   Jeff Goss (Miller Kaplan); 7/15/16   AC     Email from outside counsel
             statement note 5                                 Dennis Drieth; Nancy                        containing legal advice regarding
                                                              Carney; Shari Hoffman                       service fee note in Annual Report;
                                                                                                          attaches executed services
                                                                                                          agreement (already produced).
                                                                                                                                             Case 2:18-cv-07241-CAS-PLA Document 141-8 Filed 07/02/21 Page 6 of 8 Page ID




                                                                                                        CONFIDENTIAL
                                                                                                                      Exhibit 8
                                                                                                                      Page 110
35   Email   Draft for audited financial       Jeff Goss          Dennis Drieth; Shari     7/15/16    AC      Email forwarding and discussing
             statement note 5                                     Hoffman; Nancy Carney                       legal advice from outside counsel
                                                                                                              (P. Polach) in connection with
                                                                                                              service fee note in Annual Report;
                                                                                                              attaches executed services
                                                                                                              agreement (already produced).



36   Email   Privileged and Confidential       Patricia Polach    Ray Hair; Duncan         7/18/16    AC      Email from outside counsel
                                                                  Crabtree-Ireland                            providing legal advice regarding
                                                                                                              preparation of annual financial
                                                                                                              statements.

37   Email   FW: Service Fees                  Duncan Crabtree-   Patricia Polach          1/21/17    AC      Email thread with outside counsel
                                               Ireland                                                        requesting legal advice re: service
                                                                                                              fee; attaches executed services
                                                                                                              agreement and memo prepared
                                                                                                              by D. Drieth (already produced).



38   Email   Re: Service Fees                  Patricia Polach    Duncan Crabtree-Ireland; 1/23/17    AC      Email thread with outside counsel
                                                                  Dinah Muir (SAG‐AFTRA)                      requesting legal advice re: service
                                                                                                                                                                                  #:5410




                                                                                                              fee.

39   Email   Re: Service Fees                  Patricia Polach    Duncan Crabtree-Ireland; 1/25/17    AC      Email thread with outside counsel
                                                                  Dinah Muir                                  requesting legal advice re: service
                                                                                                              fee.

40   Email   E: 990-199 TR DRAFT for EFILE 25- Jennifer LeBlanc   Patricia Polach; Tearyn   1/27/17   AC      Email thread with outside counsel
             04009                                                Loving; Duncan Crabtree-                    requesting legal advice regarding
                                                                  Ireland; Ray Hair; Dennis                   preparation of tax filings; attaches
                                                                  Drieth; Shari Hoffman;                      previously filed annual tax returns
                                                                  Jeff Goss.                                  (already produced).


41   Email   RE: 990-199 TR DRAFT for EFILE    Patricia Polach    Dennis Dreith; Ray Hair; 1/27/17    AC      Email from outside counsel
             25-04009                                             Duncan Crabtree-Ireland;                    providing legal advice re: tax
                                                                  Jennifer LeBlanc; Shari                     preparation and requesting
                                                                  Hoffman; Tearyn Loving                      information in connection with the
                                                                  (Bredhoff)                                  delivery of legal advice.
                                                                                                                                                 Case 2:18-cv-07241-CAS-PLA Document 141-8 Filed 07/02/21 Page 7 of 8 Page ID




                                                                                                           CONFIDENTIAL
                                                                                                                           Exhibit 8
                                                                                                                           Page 111
42   Email   Re: 990-199 TR DRAFT for EFILE   Jeff Goss            Patricia Polach; Dennis  1/28/17     AC      Email conferring with outside
             25-04009                                              Dreith; Ray Hair; Duncan                     counsel to obtain legal advice
                                                                   Crabtree-Ireland; Shari                      regarding preparation of tax
                                                                   Hoffman; Jennifer                            filings.
                                                                   LeBlanc; Tearyn Loving



43   Email   FW: AFM 2013 990                 Jennifer LeBlanc     Patricia Polach; Dennis   2/2/17     AC      Email providing information
                                                                   Dreith; Shari Hoffman                        requested by outside counsel in
                                                                                                                connection with the delivery of
                                                                                                                legal advice re: tax filings.
44   Email   FW: Questions                    Ray Hair             Patricia Polach           6/2/17     AC      Forwarding email to outside
                                                                                                                counsel for the purpose of
                                                                                                                obtaining legal advice; forwarded
                                                                                                                email was previously produced.


45   Email   Fwd: AFM & SAG - AFTRA FUND      Ray Hair             Patricia Polach           6/3/17     AC      Forwarding email to outside
             Adnistrative Fees                                                                                  counsel for the purpose of
                                                                                                                obtaining legal advice; forwarded
                                                                                                                email was previously produced.
                                                                                                                                                                                  #:5411




46   Email   RE: Trustee meeting -- budget    Abigail Carter       Jennifer LeBlanc          7/20/18    AC      Email thread with outside counsel
             question                         (counsel at Bredhoff                                              regarding legal advice on
                                              & Kaiser PLLC)                                                    preparation of financial
                                                                                                                statements.
47   Email   RE: Trustee meeting -- budget    Marissa Vittali      Jennifer LeBlanc          7/20/18    AC      Email thread forwarding and
             question                         (IPRDF Employee)                                                  discussing legal advice from
                                                                                                                outside counsel (A. Carter)
                                                                                                                regarding preparation of financial
                                                                                                                statements.


48   Email   Re: quick question               Stefanie Taub        Abigail Carter            11/11/18   AC      Email with outside counsel
                                                                                                                requesting information in
                                                                                                                connection with delivery of
                                                                                                                legal advice re: service fee.

49   Email   Re: quick question               Stefanie Taub        Abigail Carter            11/13/18   AC      Email with outside counsel
                                                                                                                requesting information in
                                                                                                                connection with delivery of
                                                                                                                legal advice re: service fee.
                                                                                                                                                 Case 2:18-cv-07241-CAS-PLA Document 141-8 Filed 07/02/21 Page 8 of 8 Page ID




                                                                                                             CONFIDENTIAL
                                                                                                                             Exhibit 8
                                                                                                                             Page 112
